United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
PERFORMANCE CLUSTER,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2027
Issued: May 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ June 24, 2008 merit decision, finding that she received an overpayment of
compensation and denying waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$1,217.33 for the period March 25 through May 10, 2008; (2) whether the Office properly denied
waiver of the overpayment; and (3) whether the Office properly set the rate of recovery at
$200.00 from continuing compensation payments.
FACTUAL HISTORY
On May 1, 2002 appellant, then a 54-year-old distribution clerk, filed a traumatic injury
claim alleging that on April 30, 2002 she was struck on both knees by turnstile bars while in the

performance of duty. The Office accepted bilateral knee contusions, left knee strain, left knee
medial meniscus tear and consequential right knee medial meniscus tear as work related.
Appellant underwent left knee arthroscopy, partial medial and lateral meniscectomy,
synovectomy and chondroplasty on February 10, 2003 and January 30, 2006. She also
underwent arthroscopic medial and lateral meniscectomy, synovectomy and debridement of the
right articular cartilage on June 4, 2007. The Office placed appellant on its periodic rolls
effective March 19, 2006, where she received compensation every 28 days through direct
deposit.
Appellant returned to work for 20 hours per week on March 25, 2008. Office records
show that, from March 25 to May 10, 2008, the Office electronically paid appellant $3,352.47
net compensation after deducting $685.66 for health insurance, $23.67 for basic life insurance
and $210.16 for optional life insurance from the gross compensation of $4,271.96.
On May 16, 2008 the Office notified appellant of its preliminary determination that she
received an overpayment in the amount of $1,217.33 for the period March 25 through May 10,
2008 because she received compensation for total disability after she returned to work on
March 25, 2008, for which she was not at fault. It found that appellant was entitled to
compensation for her loss of wage-earning capacity for working part time for the period
March 25 through May 10, 2008. The Office applied its formula for reducing compensation by
actual earnings received for working 20 hours per week. It noted that the cost of health and life
insurance premiums were over-deducted during the same period.
In calculating the
overpayment, the Office noted gross compensation paid for temporary total disability for
March 25 to May 10, 2008 was $4,271.96 and appellant’s actual entitlement to compensation for
that period was $2,135.14 based on its formula for computing compensation when a claimant has
returned to part-time work. Therefore, appellant was overpaid $2,136.82 ($4,271.96 minus
$2,135.14) for the period March 25 to May 10, 2008. The Office gave appellant credit for
$919.49 in health benefits insurance ($685.66), basic life insurance ($23.67) and optional life
insurance ($210.16), which should not have been withheld as the employing establishment
resumed such deductions for health and life insurance upon appellant’s return to work.
Accordingly, it found that appellant’s total overpayment was $1,217.33 or $2,136.82 amount
overpaid minus $919.49 in health and life insurance benefits costs. The Office requested that she
submit an enclosed overpayment recovery questionnaire and supporting financial information
within 30 days. It noted that waiver would be denied if appellant failed to furnish the
information requested on the enclosed overpayment recovery questionnaire or any other
information needed to address a request for waiver within the 30 days. Appellant did not
respond to the preliminary overpayment determination.
By decision dated June 24, 2008, the Office finalized its finding that appellant received
$1,217.33 in overpayment of compensation for the period March 25 through May 10, 2008 based
on her receipt of compensation for total disability after her return to part-time work on
March 25, 2008. It found that she was without fault in the matter of the overpayment. The
Office noted that waiver could not be granted as appellant had not provided any of the
information necessary to make such a determination. It directed recovery of $200.00 every four
weeks from future compensation payments.

2

On appeal, appellant argues the recovery of $200.00 from her continuing compensation
payments would cause a significant hardship for her and her family.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provide that the United
States shall pay compensation as specified for the disability or death of an employee resulting
from personal injury sustained while in the performance of his duty. A claimant, however, is not
entitled to receive temporary total disability and actual earnings for the same period.2 Office
procedures provide that an overpayment in compensation is created when a claimant returns to
work but continues to receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,217.33. The record supports that appellant received total disability compensation from the
date that she returned to part-time work, March 25 through May 10, 2008. The record reflects
that she received compensation payment for the period March 25 through May 10, 2008 in the
gross amount of $4,271.96, but was only entitled to compensation in the amount of $2,135.14
based on her loss of wage-earning capacity for working 20 hours per week.4 The difference
between the compensation paid of $4,271.96 and the compensation due of $2,135.14 is
$2,136.82. Since the employing establishment resumed deductions for health and life insurance
upon appellant’s return to work, the Office also determined that she was entitled to a $919.49
credit for the costs of health insurance ($685.66), basic life insurance ($23.67) and optional life
insurance ($210.16). Thus, the amount of overpayment is $2,136.82, minus $919.49 in health
and life insurance benefits costs or $1,217.33.
As appellant was not entitled to compensation for total disability after her return to parttime work March 25 to May 10, 2008, the Office properly found an overpayment of
compensation occurred in the amount $1,271.33. She has not disputed that she received an
overpayment of compensation in this amount.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.5 The statutory
1

5 U.S.C §§ 8101-8193, 8102(a).

2

Id. at § 8116(a).

3

Danny E. Haley, 56 ECAB 393, 400 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.2(a) (September 1994).
4

The method for computing the compensation payable where an employee has actual earnings or an earning
capacity is called the Shadrick formula, as it reflects the principles set forth in Albert C. Shadrick, 5 ECAB
376 (1953). See 20 C.F.R. § 10.403; Donna M. Rowan, 54 ECAB 698 (2003).
5

See Robert Atchison, 41 ECAB 83, 87 (1989).

3

guidelines are found in section 8129(b) of the Act which states, “Adjustment recovery of an
overpayment by the United States may not be made when an incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
the Act or would be against equity and good conscience.6”
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver.7
ANALYSIS -- ISSUE 2
The Office found appellant to be without fault and eligible for consideration of waiver
with regard to its finding that she received an overpayment in the amount of $1,217.33. The
applicable regulations provide that the individual who receives an overpayment is responsible for
providing financial information. Failure to submit the requested financial information within 30
days of the request shall result in the denial of the waiver.8 In its May 16, 2008 preliminary
overpayment determination, the Office advised appellant that, if she desired waiver of the
overpayment, she must submit the requested financial information within 30 days. Appellant did
not respond to the Office’s notification. As she failed to submit the requested financial evidence,
the Office, pursuant to its regulations, properly denied waiver of recovery of the overpayment
amount of $1,217.33.
LEGAL PRECEDENT -- ISSUE 3
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information will be used to
determine the repayment schedule, if necessary.9
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or his or her attention is called to the same. If no refund is made, the Office
shall decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.10

6

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

7

20 C.F.R. § 10.438.

8

See id.

9

Id.

10

Id. at § 10.441(a).

4

ANALYSIS -- ISSUE 3
In the instant case, appellant did not provide any financial information which would assist
the Office in determining the amount to deduct from future compensation payments in order to
recoup the overpayment. The Office set the rate of recovery as $200.00 from each continuing
compensation payment until the benefit was paid in full. The Board finds that this was
reasonable in the absence of any financial documentation proving otherwise.11
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,217.33 for the period March 25 through May 10, 2008. The Board further finds that the
Office properly denied wavier of the overpayment and set the rate of recovery at $200.00 from
continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

On appeal, appellant submitted a listing of her current bills. As the Board’s review is limited to evidence in the
case record at the time the Office made its decision over which the Board has jurisdiction, the Board cannot review
this evidence submitted for the first time on appeal. D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007);
20 C.F.R. § 501.2(c).

5

